Citation Nr: 0114077	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
November 1969.



The current appeal arose from a May 2000 rating decision by 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to a 
TDIU.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA of 2000, Pub. L. No .106-
475, § 7, subpart(a), 114 Stat. 2096 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the duty 
to assist provisions contained in the new law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 (1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Service connection has been granted for residuals of a shell 
fragment wound (SFW) of the right foot with pes cavus and 
claw toes evaluated as 30 percent disabling; residuals of a 
SFW of the right anterior thigh group with instability of the 
right knee evaluated as 30 percent disabling; residuals of a 
SFW of the posterior and lateral muscles of the right leg 
evaluated as 20 percent disabling; residuals of a SFW, 
paralysis of the left ulnar nerve evaluated as 20 percent 
disabling; residuals of a SFW of the posterior and lateral 
muscles of the left leg evaluated as 10 percent disabling; 
residuals of a SFW ankylosis of the left index finger 
evaluated as 10 percent disabling; residuals of a SFW of the 
right testicular removal evaluated as 10 percent disabling; 
hepatitis evaluated as noncompensable; scars, residuals of a 
SFW of the buttocks, left foot and back evaluated as 
noncompensable.  The combined schedular evaluation is 80 
percent (Bilateral factor considered).  Entitlement has been 
established to special monthly compensation on account of 
anatomical loss of a creative organ.

While medical evidence has been associated with the claims 
file, there is no evidence of a competent medical opinion 
addressing whether the veteran has been rendered unemployable 
by reason of his multiple service-connected disabilities.  
Also, contemporaneous comprehensive VA medical examinations 
to ascertain the current nature and extent of severity of the 
veteran's service-connected disabilities would materially 
assist in the adjudication of his appeal.

Accordingly, this case is remanded for the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of the veteran for his service-connected 
disabilities, and opinions referable to 
his ability to work in view of his 
service-connected disabilities.

After obtaining any necessary 
authorization or medical releases, the RO 
obtain and associate with the claims file 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action taken with respect to the 
claim.  VCAA of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5102A(b)(2).

3.  Following the above, the RO should 
arrange for a VA Social and Industrial 
Survey interview of the veteran.  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the interviewer prior and 
pursuant to the interview of the veteran 
and the report should be annotated in 
this regard.  The interviewer should 
comment on the degree of social and 
industrial impairment, which the veteran 
experiences as the result of all of his 
disabilities.  

The interviewer should provide an opinion 
as to the impact of social and industrial 
impairment on employability solely from 
service-connected disabilities.  Any 
opinions expressed by the interviewer 
should be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
special gastrointestinal examination of 
the veteran for the purpose of 
ascertaining the current nature and 
extent of severity of his hepatitis.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.  The 
examiner must be requested to express an 
opinion as to whether hepatitis has 
rendered the veteran unable to work.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

5.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and neurologist or other available 
appropriate medical specialists including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of his 
multiple body shell fragment wound 
residuals.  The claims file, the criteria 
for rating gunshot wounds, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations, and the examiners must 
annotate the examination report in this 
regard.  Any further indicated special 
studies must be conducted.  The examiners 
must be requested to express an opinion 
as to the impact of the veteran's 
service-connected disabilities on his 
ability to work, and whether they have in 
fact rendered him unemployable.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action, 
required by the VCAA of 2000, Pub. L. No. 
104-475 is completed.  



In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
a TDIU.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16 (2000), as warranted.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for a VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for a TDIU.  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


